18-11043-tmd Doc#121 Filed 05/16/19 Entered 05/16/19 10:44:47 Main Document Pg 1 of
                                         4


                           EIN THE UNITED STATES BANKRUPTCY COURT
                                  WESTERN DISTRICT OF TEXAS
                                        AUSTIN DIVISION

 IN RE:                                              §
                                                     §              Case No. 18-11043-TMD
 SELENA D. CASH,                                     §
                                                     §                    Chapter 7
                     Debtor.                         §

                                 DEBTOR’S WITNESS AND EXHIBIT LIST
                               FOR HEARING ON MAY 21, 2019 AT 10:30 A.M.

  I.       WITNESSES

               1.     Arletha Cash
               2.     A. Jo Baylor
               3.     Anthony Sheridan
               4.     Darwin McKee
               5.     Kell Mercer

               The Debtor reserves the right to cross-examine any witness called by any other party and
               to call rebuttal witnesses, if necessary.

   II.     EXHIBITS –Debtor intends to use electronic exhibits

                                                                        O
                                                                    M   F    O
                                                                    A   F    B    A
                                                                    R   E    J    D   D
       Exhibit                                                      K   R    E    M   A
        No.                         Description                     E   E    C    I   T     Disposition
                                                                    D   D    T    T   E     After Trial
          1.        Communications between Kell Mercer and
                    Darwin McKee regarding 2004 Examination
          2.        Anthony Sheridan      Subpoena       &   2004
                    Examination Notice
          3.        Professional Civil Process of Texas, Inc. -
                    Report of Attempts
          4.        Affidavit of Service – Anthony Sheridan
                    Subpoena & 2004 Examination Notice
          5.        Certificate of Nonappearance (May 8, 2019)



                                                      1
  AUS-6238517-1 527825/1
18-11043-tmd Doc#121 Filed 05/16/19 Entered 05/16/19 10:44:47 Main Document Pg 2 of
                                         4


         6.      Voluntary Petition – In re 4709 Incorporated
                 d/b/a Midtown Live Sports Café; Case No.
                 19-10624-TMD [Docket No. 1]
         7.      Voluntary Petition -- In re Selena D. Cash;
                 Case No. 18-11043 [Docket No. 1]
         8.      Amended Schedule A/B – In re Selena D.
                 Cash; Case No. 18-11043 [Docket No. 77]
         9.      Statutory Durable     Power     of     Attorney
                 (January 24, 2018)
        10.      Shareholder      Resolution          Appointing
                 Directors (February 15, 2018)
        11.      4709 Incorporated d/b/a Midtown Live
                 Texas Franchise Tax Public Information
                 Report (2016)
        12.      4709 Incorporated d/b/a Midtown Live
                 Texas Franchise Tax Public Information
                 Report (2017)
        13.      4709 Incorporated d/b/a Midtown Live
                 Statement of Change of Registered
                 Office/Agent (2018)
        14.      4709 Incorporated d/b/a Midtown Live
                 Certificate of Amendment (2018)
        15.      Audit Guard Inc. Certificate of Formation
                 (2016)
        16.      Assumption Warranty Deed with Vendor’s
                 Lien (January 9, 2019)
        17.      CCS Asset Management, Inc.
                 Texas Franchise Tax Public Information
                 Report (2018)
        18.      TABC License Information (May 15, 2019)
        19.      Midtown Live Delinquent Property Tax Bill
        20.      Notice of Termination of Attorney-Client
                 Relationship; and Revocation of Prior
                 Powers of Attorney (October 12, 2018)
        21.      Any exhibit designated by another party
        22.      Rebuttal exhibits

                                                       2
  AUS-6238517-1 527825/1
18-11043-tmd Doc#121 Filed 05/16/19 Entered 05/16/19 10:44:47 Main Document Pg 3 of
                                         4


         The Debtor reserves the right to amend or supplement this Witness and Exhibit List at
  any time prior to the hearing.



                                                      Respectfully submitted,

                                                       KELL C. MERCER, P.C.
                                                       1602 E. Cesar Chavez Street
                                                       Austin, Texas 78702
                                                       (512) 627-3512
                                                       (512) 597-0767 (Fax)
                                                       Email: kell.mercer@mercer-law-pc.com

                                                       By: /s/ Kell C. Mercer
                                                           Kell C. Mercer
                                                           State Bar No. 24007668

                                                       ATTORNEY FOR SELENA D. CASH

                                  CERTIFICATE OF SERVICE

         I hereby certify that on May 16, 2019, a true and correct copy of the foregoing was served
 via this Courts ECF/CM notification system to all parties registered to receive such notice, and to
 the parties listed below in the manner indicated.

 Selena D. Cash
 7602 Brookhollow Cove
 Austin, Texas 78752
 Via US mail

 John Patrick Lowe
 2402 East Main Street
 Uvalde, Texas 78801
 Via email: pat.lowe.law@gmail.com

 Deborah A. Bynum
 Office of the United States Trustee
 903 San Jacinto, Room 230
 Austin, Texas 78701
 Via email: deborah.a.bynum@usdoj.gov

 Darwin McKee
 13276 North Highway 183 #209
 Austin, Texas 78750
 Via email: darwinmckee@yahoo.com


                                                 3
  AUS-6238517-1 527825/1
18-11043-tmd Doc#121 Filed 05/16/19 Entered 05/16/19 10:44:47 Main Document Pg 4 of
                                         4



                                  /s/ Kell C. Mercer
                                      Kell C. Mercer




                                         4
  AUS-6238517-1 527825/1
